    Case 2:20-cv-00535-PSG-SS Document 33 Filed 11/19/20 Page 1 of 10 Page ID #:852

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL                             JS-6
    Case No.     CV 20-535 PSG (SSx)                                         Date   November 19, 2020
    Title        Cesar Ramirez v. C&J Well Service, Inc.




    Present: The Honorable      Philip S. Gutierrez, United States District Judge
                    Wendy Hernandez                                          Not Reported
                       Deputy Clerk                                         Court Reporter
             Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                        Not Present                                           Not Present
    Proceedings (In Chambers):         The Court GRANTS the motion to dismiss the class claims,
                                       GRANTS the motion to remand, and RENDERS MOOT the
                                       motion to compel arbitration and stay further proceedings.

        Before the Court is a motion to remand filed by Plaintiff Cesar Ramirez (“Plaintiff”), see
Dkt. # 27 (“MTR”), and a motion to compel individual arbitration and stay proceedings pending
completion of arbitration filed by Defendant C&J Well Services1 (“Defendant”), see Dkt. # 23
(“MTCA”). Defendant opposed the motion to remand, see Dkt. # 30 (“MTR Opp.”), and Plaintiff
replied, see Dkt. # 32 (“MTR Reply”). Plaintiff partially opposed the motion to compel
arbitration, see Dkt. # 26 (“MTCA Opp.”), and Defendant replied, see Dkt. # 31 (“MTCA
Reply”). The Court finds the matter appropriate for decision without oral argument. See Fed. R.
Civ. P. 78; L.R. 7-15. Having considered the moving, opposing, and reply papers, the Court
GRANTS the motion to dismiss the class claims, DECLINES to exercise supplemental
jurisdiction over the PAGA claim, GRANTS the motion to remand, and therefore RENDERS
MOOT the motion to compel arbitration and stay further proceedings.

I.          Background

       This is a putative wage and hour class action. Plaintiff was a crew worker for Defendant,
an oil-well provider, from January 2018 through May 2019. See First Amended Complaint, Dkt.
# 1-1, Ex B. (“FAC”), ¶ 6.

      On November 18, 2019, Plaintiff filed this case in the Ventura County Superior Court.
See Complaint, Dkt. # 1-1, Ex. A. Plaintiff filed his First Amended Complaint on December 12,
2019. See generally FAC. Defendant removed the case to federal court on January 17, 2020,

1
    Defendant was erroneously sued as C&J Well Service, Inc.

CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                               Page 1 of 10
  Case 2:20-cv-00535-PSG-SS Document 33 Filed 11/19/20 Page 2 of 10 Page ID #:853

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-535 PSG (SSx)                                   Date   November 19, 2020
 Title          Cesar Ramirez v. C&J Well Service, Inc.

invoking the Court’s Class Action Fairness Act (“CAFA”) jurisdiction. See Notice of Removal,
Dkt. # 1 (“NOR”), ¶¶ 12–34. The case was transferred to this Court under General Order 19-03
as related to Case No. 2:19-cv-09317 PSG (SSx) (“Ramirez I”). See Dkt. # 8. In Ramirez I,
Plaintiff alleges individual claims against Defendant based on Defendant’s alleged retaliation
and wrongful termination. See Ramirez I, Dkt. 1-1.

        After granting in part and denying in part Defendant’s motion to dismiss the FAC in the
instant action, and denying Defendant’s motion to strike the FAC, see Dkt. # 15, Plaintiff filed
the operative Second Amended Complaint (“SAC”) on April 25, see Second Amended
Complaint, Dkt. # 16 (“SAC”). The SAC alleges the following causes of action on behalf of
Plaintiff and a putative class: (1) failure to pay all wages, including overtime wages, id. ¶¶
40–53; (2) meal period violations, id. ¶¶ 54–61; (3) rest period violations, id. ¶¶ 62–68; (4)
failure to reimburse for required business expenses, id. ¶¶ 69–74; (5) failure to pay accrued
vacation pay upon separation, id. ¶¶ 75–80; (6) late pay and waiting time penalties, id. ¶¶ 81–88;
(7) failure to provide accurate itemized wage statements, id. ¶¶ 89–99; (8) unfair practice under
the Unfair Competition Act (“UCL”), id. ¶¶ 100–108; and (9) statutory penalties pursuant to
Private Attorneys General Act (“PAGA”), Cal. Lab. Code §§ 2699, et seq., SAC ¶¶ 109–13.

        Defendant again moved to dismiss. See Dkt. # 19. The Court denied the motion without
prejudice for failure to meaningfully meet-and-confer in violation of Local Rule 7-3. See Order
Denying Defendant’s Second Motion to Dismiss Dkt. # 22, (“July 27 Order”). In its opposition
to Defendant’s second motion to dismiss, Plaintiff explained that Defendant produced an
arbitration agreement, signed by the parties, on June 8, 2020, one week after it filed the second
motion to dismiss. See id. at 2. The arbitration agreement contains a class action waiver. See
Dkt. # 23-1, Ex. A (“Arbitration Agreement”), ¶ 4.B. In light of the arbitration agreement and
class action waiver, Plaintiff sought leave to amend its complaint to remove class action
allegations. See Dkt. # 20 at 6. In denying the motion to dismiss, the Court noted its agreement
with Plaintiff that “much of this law and motion could have been avoided had Defendant simply
produced the arbitration agreement for Plaintiff’s counsel to review earlier in the litigation.” See
July 27 Order at 2.

        Defendant then moved, in both Ramirez I and the instant action, to (1) compel individual
arbitration, (2) dismiss the class claims in this action in accordance with the class action waiver
in the arbitration agreement, and (3) stay proceedings in the PAGA claim pending arbitration.
See MTCA; Ramirez I, Dkt. # 13. Plaintiff does not oppose Defendant’s requests to (1) compel
arbitration and (2) dismiss the class claims. See MTCA Opp. 7:20–21 (“Plaintiff has already
(months ago) offered to stipulate to the first two requests for relief sought in Defendant’s


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                           Page 2 of 10
  Case 2:20-cv-00535-PSG-SS Document 33 Filed 11/19/20 Page 3 of 10 Page ID #:854

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-535 PSG (SSx)                                    Date   November 19, 2020
 Title          Cesar Ramirez v. C&J Well Service, Inc.

motion”). Instead, Plaintiff (1) opposes Defendant’s request that the PAGA claim be stayed, see
id. 7:21–28, and (2) moves to remand the matter, arguing the Court no longer has jurisdiction
under CAFA because the only remaining claim in this action is under PAGA, see id.; see
generally MTR.

       Because Plaintiff does not oppose Defendant’s motion to dismiss the class claims, the
Court GRANTS Defendant’s motion to dismiss those claims. Accordingly, the first eight causes
of action are DISMISSED. Thus, the only remaining cause of action is the PAGA claim.

        Because the Court lacks CAFA jurisdiction over the remaining PAGA claim, and because
the Court declines to exercise supplemental jurisdiction over the PAGA claim after dismissing
the class claims, the Court GRANTS Plaintiff’s motion to remand. Therefore, the Court
RENDERS MOOT Defendant’s motion to compel arbitration and stay the proceedings because
it no longer has jurisdiction over the matter. See Echevarria v. Aerotek, Inc., 814 F. App’x 321,
322 (9th Cir. 2020) (vacating the district court’s ruling on preemption of a PAGA claim for lack
of jurisdiction after the plaintiff voluntarily dismissed its class claims, thereby divesting the
Court of jurisdiction under CAFA, and the district court declined to exercise supplemental
jurisdiction over the PAGA claim).

II.      Legal Standard

         A.      Motion to Remand

       “Federal courts are courts of limited jurisdiction, possessing only that power authorized
by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013) (internal quotation
marks omitted). Under 28 U.S.C. § 1441, a defendant may remove a civil action from state court
to federal district court only if the federal court has subject matter jurisdiction over the case. See
City of Chi. v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997) (“The propriety of removal thus
depends on whether the case originally could have been filed in federal court.”). The case shall
be remanded to state court if at any time before final judgment it appears a removing court lacks
subject matter jurisdiction. See 28 U.S.C. § 1447(c); Int’l Primate Prot. League v. Adm’rs of
Tulane Educ. Fund, 500 U.S. 72, 87 (1991).

         B.      CAFA

      CAFA provides federal jurisdiction over class actions in which (1) the amount in
controversy exceeds $5 million, (2) there is minimal diversity between the parties, and (3) the


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                            Page 3 of 10
    Case 2:20-cv-00535-PSG-SS Document 33 Filed 11/19/20 Page 4 of 10 Page ID #:855

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
    Case No.     CV 20-535 PSG (SSx)                                 Date   November 19, 2020
    Title        Cesar Ramirez v. C&J Well Service, Inc.

number of proposed class members is at least 100. 28 U.S.C. §§ 1332(d)(2), (d)(5)(B).
“Congress designed the terms of CAFA specifically to permit a defendant to remove certain
class or mass actions into federal court . . . [and] intended CAFA to be interpreted expansively.”
Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015). While “no antiremoval
presumption attends cases invoking CAFA,” Dart Cherokee Basin Operating Co., LLC v.
Owens, 135 S. Ct. 547, 554 (2014), “the burden of establishing removal jurisdiction remains, as
before, on the proponent of federal jurisdiction.” Abrego Abrego v. Dow Chem. Co., 443 F.3d
676, 685 (9th Cir. 2006).

III.        Discussion

       Plaintiff asserts the Court lacks original jurisdiction under CAFA to decide the remaining
PAGA claim because he voluntarily agreed to dismiss the class claims. MTR 3:10–14. In
response, Defendant argues that the Court retains CAFA jurisdiction because (1) Plaintiff’s class
claims have not yet been dismissed from the action, see MTR Opp. at 7–11; (2) even if the class
claims were dismissed, the Court still has jurisdiction under CAFA, see id. at 11–18, and (3) if
the Court lacks jurisdiction under CAFA, the Court should exercise supplemental jurisdiction
over the PAGA claim because the motion to compel arbitration was filed first, see id. 18–22.2
The Court disagrees on all grounds, and addresses each argument in turn.

            A.    Whether Plaintiff’s Class Claims Have Been Dismissed

       Defendant makes the perplexing argument that Plaintiff’s “unilateral offer” to dismiss his
class-wide claims is insufficient to dismiss those claims. See MTR Opp. 7:5–10. But Defendant
asked the Court to dismiss the class claims in its motion to compel individual arbitration. See
MTCA 13:16–14:9 (“Because Plaintiff must arbitrate his claims against [Defendant] and has
indisputably waived any right to pursue his claims on a class action basis, the Court should
dismiss Plaintiff’s putative class action claims”). Plaintiff agreed to dismiss these claims in his
opposition to Defendant’s second motion to dismiss, after finally receiving the arbitration
agreement, see Dkt. # 20 at 6, and in his opposition to Defendant’s motion to compel arbitration,

2
  Plaintiff also argues the Court lacks individual diversity jurisdiction over the action. See MTR
at 6–11. Defendant does not address the argument, and therefore concedes it. See Tapia v.
Wells Fargo Bank, N.A., No. CV 15-03922 DDP (AJWX), 2015 WL 4650066, at *2 (C.D. Cal.
Aug. 4, 2015) (arguments to which no response is supplied are deemed conceded); Silva v. U.S.
Bancorp, No. 5:10-cv-01854-JHN-PJWx, 2011 WL 7096576, at *3 (C.D. Cal. Oct. 6, 2011)
(same).

CV-90 (10/08)                              CIVIL MINUTES - GENERAL                         Page 4 of 10
    Case 2:20-cv-00535-PSG-SS Document 33 Filed 11/19/20 Page 5 of 10 Page ID #:856

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
    Case No.    CV 20-535 PSG (SSx)                                   Date   November 19, 2020
    Title       Cesar Ramirez v. C&J Well Service, Inc.

see MTCA Opp. 7:20–23. Defendant has even acknowledged this concession. See MTC 14:4–5
(“Plaintiff’s counsel has already conceded that [dismissal] is the proper result”).

        Defendant now wishes to save these class claims, because, as explained below, they are
the surest way to keep this case in federal court. But Defendant cannot both seek to dismiss the
class claims under the arbitration agreement and request that the Court maintain the claims solely
for the purpose of retaining jurisdiction to rule on Defendant’s motion to stay the case pending
arbitration. Either the Court has jurisdiction, and can rule on the claims, or it does not.

        Defendant argues that the claims cannot be dismissed because “Plaintiff has not requested
leave of court to file a further amended complaint.” See MTR Opp. 8:16–22. This argument
lacks merit. First, Defendant fails to cite any authority indicating that a party’s voluntary
dismissal of certain claims is insufficient for the Court to dismiss those claims. Second, Plaintiff
agreed to dismiss all class claims in connection with Defendant’s second motion to dismiss, and
the parties agreed that instead of filing a motion to amend, Plaintiff would agree to dismiss his
class claims in his opposition to Defendant’s motion to compel arbitration. See Declaration of
Nazo Koulloukian, Dkt. # 26-1 (“Koulloukian Decl.), ¶¶ 10–11; MTCA Opp. 6:21–26.

        It appears that Defendant, yet again, is seeking to take advantage of its own refusal to
timely produce the arbitration agreement to Plaintiff. See Koulloukian Decl. ¶¶ 2–7. Plaintiff
requested a copy of the arbitration agreement in January, but Defendant did not produce a copy
of it until June 8. See id. ¶ 7. Thus, Plaintiff was unaware that his class claims were prohibited
until he received the arbitration agreement. As soon as Plaintiff learned the class claims were
barred, he attempted to amend his complaint and withdraw the barred claims as described
above.3

       Rather than stipulate to arbitrate the individual claims and dismiss the class claims, as
Plaintiff agreed to do once he had a copy of the arbitration agreement, see Declaration of
Sabrina A. Beldner, Dkt. #23-2 (“Beldner Decl.”), Ex. B; MTCA Opp. at 6, Defendant filed a
motion to compel arbitration and dismiss the class claims, see generally MTCA. Defendant’s

3
 Defendant insists Plaintiff knew about the arbitration agreement on October 28, 2019, because
Defendant’s twentieth and twenty-first affirmative defenses in its answer to Ramirez I put
Plaintiff on notice of the agreement. See MTR Opp. 3:12–23. However, even if Defendant’s
boilerplate answer put Plaintiff on notice that an arbitration agreement existed, it did not put him
on notice of the terms in the arbitration agreement, including whether the agreement contained a
class action waiver. See Ramirez I Answer, Dkt. # 1-7, Ex. G at 6.

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                           Page 5 of 10
  Case 2:20-cv-00535-PSG-SS Document 33 Filed 11/19/20 Page 6 of 10 Page ID #:857

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-535 PSG (SSx)                                     Date   November 19, 2020
 Title          Cesar Ramirez v. C&J Well Service, Inc.

refusal to cooperate with Plaintiff has wasted Plaintiff’s and this Court’s time. As explained
above, the class claims are DISMISSED, and therefore they cannot serve as a basis for CAFA
jurisdiction.

         B.      Whether the Court Retains CAFA Jurisdiction Without the Class Claims

       Defendant does not dispute that “a true PAGA-only action” is non-removable. See MTR
Opp. 15:26–28; see also Baumann v. Chase Inv. Servs. Corp., 747 F.3d 1117, 199 (9th Cir.
2014) (“CAFA provides no basis for federal jurisdiction” over PAGA claims). Defendant
instead argues that Plaintiff’s motion should be denied because CAFA jurisdiction is not
destroyed by the belated removal of class claims. See MTR Opp. 11:3–6. Defendant relies on
the rule in St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283 (1938). In Saint Paul, the
Supreme Court held that, in diversity actions, “events occurring subsequent to removal . . .
whether beyond the plaintiff’s control or the result of his volition, do not oust the district court’s
jurisdiction once it has attached” (the “St. Paul Rule”). See id. at 293; MTR Opp. 11:14–19.

        Defendant is correct that the St. Paul Rule has been applied to CAFA actions. See United
Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv. Workers Int'l Union, AFL-
CIO, CLC v. Shell Oil Co., 602 F.3d 1087, 1089 (9th Cir. 2010) (denial of class certification in
CAFA action does not divest district of court of jurisdiction so long as jurisdiction was properly
removed); Vega v. T–Mobile USA, Inc., 564 F.3d 1256, 1268 n. 12 (11th Cir. 2009) (same);
Louisiana v. Am. Nat. Prop. Cas. Co., 746 F.3d 633, 639 (5th Cir. 2014) (“[F]ederal jurisdiction
under the statutory provision of CAFA is explicitly concerned with the status of an action when
filed—not how it subsequently evolves.”).

       However, district courts in this Circuit, and the Ninth Circuit itself, have held that
dismissal of class claims, rather than denial of class certification, does divest the district court of
CAFA jurisdiction. See, e.g., Echevarria, 814 F. App’x at 322 (“The district court correctly
determined that CAFA jurisdiction does not apply to Echevarria’s remaining PAGA claim once
he voluntarily dismissed the class action claims.”); Taragan v. Nissan N. Am., No. C 09-03660
SBA, 2011 WL 941132, at *4 (N.D. Cal. Mar. 16, 2011), (“Nissan has not presented the Court
with any authority demonstrating that the Court has continuing jurisdiction under CAFA with
respect to individual state law causes of action where, as here, the CAFA-based claims are no
longer pending”) aff'd in part, rev’d in part on other grounds by Taragan v. Nissan N. Am., Inc.,
475 F. App’x 221 (9th Cir. 2012); Wellons v. PNS Stores, Inc., No. 18-CV-2913 TWR (DEB),
2020 WL 6203361, at *2 (S.D. Cal. Oct. 22, 2020) (implicitly recognizing that CAFA
jurisdiction no longer existed over PAGA claims once class claims were dismissed); Nevarez v.


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                              Page 6 of 10
  Case 2:20-cv-00535-PSG-SS Document 33 Filed 11/19/20 Page 7 of 10 Page ID #:858

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-535 PSG (SSx)                                    Date    November 19, 2020
 Title          Cesar Ramirez v. C&J Well Service, Inc.

Costco Wholesale Corp., No. 2:19-CV-03454-SVW-SK, 2020 WL 1139810, at *1 (C.D. Cal.
Mar. 9, 2020) (same).

        The Court agrees with other courts in this Circuit that dismissal of class claims divests the
district court of CAFA jurisdiction. In United Steel, the Ninth Circuit was concerned with the
“jurisdictional ping-pong” that would occur if the district court was divested of CAFA
jurisdiction after denial of class certification. 602 F.3d at 1090–91. This concern is not present
here for two reasons.

        First, Plaintiff has recognized the class action waiver in his arbitration agreement and has
agreed to voluntarily dismiss his class claims based on this waiver. See MTCA Opp. at 6.
Accordingly, the Court is not concerned about Plaintiff filing another putative class action in
state court.

        Second, class certification may require extensive discovery and factual development, and
tends to occur at a later stage in the proceedings. See, e.g., Vinole v. Countrywide Home Loans,
Inc., 571 F.3d 935, 942–44 (9th Cir. 2009) (district court did not abuse its discretion in
considering a motion for certification three weeks before the close of discovery). Here, while
the Court has issued a substantive ruling on Defendant’s first motion to dismiss, see Dkt. # 15,
the parties have not engaged in discovery and a trial date has not been set. Thus, any concern
that remand would waste judicial resources is unsubstantiated.

        Accordingly, the Court no longer has CAFA jurisdiction over Plaintiff’s PAGA claims.
Thus, because Defendant conceded that individual diversity jurisdiction is not present in this
suit, see supra note 2, the only possible basis for exercising federal jurisdiction over Plaintiff’s
PAGA claims is supplemental jurisdiction. As such, the Court next considers whether to
exercise supplemental jurisdiction.

         C.      Whether the Court Will Exercise Supplemental Jurisdiction Over the PAGA Claim

       The Court declines to exercise supplemental jurisdiction over the PAGA claim. Under 28
U.S.C. § 1367(c), the Court has discretion to decline to exercise supplemental jurisdiction. See
id. In Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343 (1988), the Supreme Court set forth
several factors to consider when determining whether to decline supplemental jurisdiction after
dismissing claims that previously provided the court with jurisdiction: (1) judicial economy, (2)
convenience, (3) fairness, and (4) comity. See id. at 350 n.7.



CV-90 (10/08)                             CIVIL MINUTES - GENERAL                             Page 7 of 10
  Case 2:20-cv-00535-PSG-SS Document 33 Filed 11/19/20 Page 8 of 10 Page ID #:859

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-535 PSG (SSx)                                   Date   November 19, 2020
 Title          Cesar Ramirez v. C&J Well Service, Inc.

                 i.     Principles of Comity

       Plaintiff argues that principles of comity favor remand because “PAGA is a purely state
law creature, and the primary responsibility for developing and applying state law rests with the
California courts.” See MTR Reply 4:3–4 (quoting Echevarria v. Aerotek, Inc., No. 16-CV-
04041-BLF, 2019 WL 2503377, at *5 (N.D. Cal. Jun. 17, 2019)).

       The Court agrees. In PAGA cases, private citizens like Plaintiff “act as the proxy of
agency of the state labor law enforcement agencies, representing the same legal right and interest
as those agencies, in a proceeding that is designed to protect the public.” Amalgamated Transit
Union, Local 17456, AFL-CIO v. Super. Ct., 46 Cal. 4th 993, 1003 (2009). PAGA is consistent
with and advances California’s public policy of “vigorously enforc[ing] minimum labor
standards,” see Cal. Lab. Code § 90.5(a), and it plays a “central role in enforcing California’s
labor laws,” Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425, 439 (9th Cir. 2015).

        Defendant asserts that the “primary pending dispute” between the parties is whether the
mandatory stay provision in the arbitration agreement applies to Plaintiff’s PAGA claim, and
that the enforcement of the arbitration agreement is a question of federal law. See MTR Opp.
22:3–15. But that is not the primary dispute. The primary dispute is resolution of Plaintiff’s
wage and hour and wrongful termination claims. See SAC; Ramirez I, Dkt. # 1-1. And even if
Defendant is correct that the mandatory stay provision is the “primary” dispute, the Court is not
convinced that a federal court is a more proper venue for contract interpretation, even where the
contract includes an arbitration clause. See James v. Portfolio Recovery Assocs., LLC, No. 14-
CV-03889-RMW, 2015 WL 720195, at *2 (N.D. Cal. Feb. 20, 2015) (“[I]n determining whether
parties have agreed to arbitrate a dispute, the court applies ‘general state-law principles of
contract interpretation, while giving due regard to the federal policy in favor of arbitration by
resolving ambiguities as to the scope of arbitration in favor of arbitration.’” (emphasis added)
(citing Mundi v. Union Sec. Life Ins. Co., 555 F.3d 1042, 1044 (9th Cir. 2009))).

         Accordingly, this factor weighs in favor of declining supplemental jurisdiction.

                 ii.    Judicial Economy, Convenience, and Fairness

       Defendant argues these factors weigh in favor of retaining jurisdiction because the Court
has adjudicated several motions in both Ramirez I and the instant action, and therefore “[i]t
would be a waste of judicial resources to rehash these issues before the state court.” See MTR
Opp. 21:1–10. The Court disagrees, primarily because the Court has not analyzed the merits of


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                           Page 8 of 10
  Case 2:20-cv-00535-PSG-SS Document 33 Filed 11/19/20 Page 9 of 10 Page ID #:860

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-535 PSG (SSx)                                     Date   November 19, 2020
 Title          Cesar Ramirez v. C&J Well Service, Inc.

Plaintiff’s PAGA claim and has only noted that “Plaintiffs PAGA claim is derivative of his wage
and hour claims.” See Dkt. # 15 at 11; see also Wellons, 2020 WL 6203361 at *2 (“Judicial
economy and convenience also weigh in favor of remand” because “the Court has not considered
the merits of Plaintiffs’ PAGA claims” and “although several motions for summary judgment
have been filed by the Defendants . . . Plaintiffs have not yet filed oppositions, and those
motions can be refiled, briefed, and argued in state court” and “no trial date has been set.”);
Nevarez, 2020 WL 1139810 at *2 (declining to exercise supplemental jurisdiction of the PAGA
claims after dismissal of the non-PAGA claims over which the Court had original jurisdiction
and holding that the continued adjudication of the PAGA claims would not serve judicial
efficiency or economy because, among other things, the court had not yet examined the merits of
the PAGA claims). Moreover, if Defendant had turned over the arbitration agreement months
ago, the case would not be nearly as far along as it is. Thus, these factors also weigh in favor of
declining supplemental jurisdiction.

       Accordingly, the Court DECLINES to exercise supplemental jurisdiction over the PAGA
claim. Because the Court lacks jurisdiction over the PAGA claim, the Court REMANDS the
case to the Superior Court. And because the Court remands the case, the Court RENDERS
MOOT Defendant’s motion to compel arbitration and stay further proceedings for lack of
jurisdiction.

IV.      Conclusion

         For the foregoing reasons, the Court concludes as follows:

         •       The Court GRANTS Defendant’s motion to dismiss the class claims for the
                 following causes of action: (1) failure to pay all wages, including overtime wages;
                 (2) meal period violations; (3) rest period violations; (4) failure to reimburse for
                 required business expenses; (5) failure to pay accrued vacation pay upon
                 separation; (6) late pay and waiting time penalties; (7) failure to provide accurate
                 itemized wage statements; and (8) unfair practice under the Unfair Competition
                 Act (“UCL”).

         •       The Court DECLINES to exercise supplemental jurisdiction over the only
                 remaining ninth cause of action under PAGA.

         •       The Court GRANTS Plaintiff’s motion to remand the PAGA claim to state court.



CV-90 (10/08)                             CIVIL MINUTES - GENERAL                             Page 9 of 10
 Case 2:20-cv-00535-PSG-SS Document 33 Filed 11/19/20 Page 10 of 10 Page ID #:861

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-535 PSG (SSx)                                 Date   November 19, 2020
 Title          Cesar Ramirez v. C&J Well Service, Inc.

         •       The Court RENDERS MOOT Defendant’s motion to compel arbitration and stay
                 further proceedings for lack of jurisdiction.

    IT IS SO ORDERED.




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                      Page 10 of 10
